Healy v EST Downtown, LLC (2021 NY Slip Op 03797)





Healy v EST Downtown, LLC


2021 NY Slip Op 03797


Decided on June 11, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 11, 2021

PRESENT: PERADOTTO, J.P., LINDLEY, CURRAN, BANNISTER, AND DEJOSEPH, JJ. (Filed June 11, 2021.) 


MOTION NO. (655/20) CA 19-01403.

[*1]JAMES HEALY, PLAINTIFF-RESPONDENT, 
vEST DOWNTOWN, LLC, C/O FIRST AMHERST DEVELOPMENT GROUP, DEFENDANT-APPELLANT. (APPEAL NO. 2.)

MEMORANDUM AND ORDER
Motion for leave to appeal to the Court of Appeals denied.